                       Case 2:17-cv-04540-WB Document 126-503 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 14, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83or-xszy
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63550
      Sally Seng-WA



                                              Submitter Information
      Name: Sally Seng
      Address:
        Vancouver,  WA,  98662
      Organization: Individual


                                                   General Comment
      I do not believe government should be involved in health care at all. I do not believe employers
      should have to pay for contraceptives. What has happened to abstinance. We are not breeding
      animals. We have a brain and should be able to say no to sexual actions that bring unwanted
      pregnencies. If you take your clothes off witha member of the opposite sex guess what you will end
      up pregnant. It is time that we the people denied ourselves and made a conscious decision to think
      ahead on what the consequences in our lives will be to unplnned pregnencies. We want convenience
      in every area of our lives including being able to kill a child if we purposely sleep with someone
      knowing we could get pregnant just because we refuse to practice self control. If people want to
      have sex they can pay for their own contraceptives.




                                                                                                                              025972

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63550.html[7/10/2013 11:27:10 AM]
